      Case 2:19-cv-11220-GGG-MBN Document 1 Filed 06/14/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


GERALD AVILES             *                                CIVIL ACTION NO.
                          *                        @
VERSUS                    *
                          *
LIFE INSURANCE COMPANY OF *
NORTH AMERICA             *
                          *
* * * * * * * * * * *                              *   *    *    *


                                      COMPLAINT

       Complainant, GERALD AVILES, a natural person of the full age of majority,

domiciled and residing in the Parish of Jefferson, State of Louisiana, with respect, avers:

                                              I.

       Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA

(hereinafter ALINA@), is a foreign insurance corporation, having the State of Pennsylvania

as its state of incorporation and principal business establishment, authorized to do and

doing business within this district of the State of Louisiana.

                                             II.

       This Court has jurisdiction over this controversy on the grounds of Diversity of

Citizenship, as Complainant is a citizen of the State of Louisiana, and Defendants are

citizens of a state other than Louisiana, and the amount in controversy exceeds $75,000.
      Case 2:19-cv-11220-GGG-MBN Document 1 Filed 06/14/19 Page 2 of 4




                                               III.

       Alternatively, this Court has jurisdiction over this controversy on the grounds of

Federal Question Jurisdiction under ERISA.

                                               IV.

       Since on or about March 24, 2015, while employed by Darden Restaurants, Inc.,

Complainant has been, is now and will remain in a continuous state of disability, which

disability began while Complainant was domiciled and residing at all relevant times within

the Eastern District of Louisiana, as a result of injury to the spine and brain and

accompanying disability manifestations of same which prevent him from performing the

duties of his own former occupation as well as any other occupation.

                                               V.

       At all relevant times, in full force and effect was a policy of disability insurance

issued by defendant, LINA, which insures Complainant and which entitles Complainant to

benefits for the above-described disability.

                                               VI.

       The Complainant has been at all relevant times, and will remain into the future,

disabled within the meaning of the disability insurance policy written by LINA.

                                               VII.

       Defendant, LINA has failed to pay benefits to Complainant to which Complainant

is clearly entitled under the LINA insurance policy.

                                               2
      Case 2:19-cv-11220-GGG-MBN Document 1 Filed 06/14/19 Page 3 of 4




                                             VIII.

       The actions of Defendant, LINA, constitute arbitrary and capricious failure to pay

benefits which are clearly due to the Complainant, despite adequate proof of loss.

                                              IX.

       The Complainant is entitled to receive total disability benefits as defined by the

LINA insurance policy.

                                              X.

       All legally required administrative remedies have been exhausted.

       The Complainant is further entitled to all costs of these proceedings, and attorney=s

fees from LINA, expended by Complainant in pursuit of these claims.

       WHEREFORE, Complainant, GERALD AVILES, prays for judgment in his

favor and against Defendant, LIFE INSURANCE COMPANY OF NORTH

AMERICA, for benefits, enforcing his rights and clarifying his rights to future benefits, in

such an amount as will fairly and fully compensate him according to law, together with

legal interest, costs, and reasonable attorney=s fees.




                                             3
Case 2:19-cv-11220-GGG-MBN Document 1 Filed 06/14/19 Page 4 of 4




                                    Respectfully Submitted,

                                          s/J. Price McNamara
                                    ____________________________
                                    J. PRICE McNAMARA (20291)
                                    10455 Jefferson Highway, Ste. 2B
                                    Baton Rouge, LA 70809
                                    Telephone: 225-201-8311
                                    Facsimile: 225-612-6973
                                    Email: price@jpricemcnamara.com
                                    Attorney for Complainant, Gerald Aviles




                              4
